Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/939,646 is presented for examination by the examiner.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 10,193,698 to Das et al., hereinafter Das.

As per claims 1, 8, and 15, Das teaches a system comprising: a processor; and a memory including instructions that are executable by the processor for causing the processor to: 
receive a request associated with a handshake procedure for establishing a secure session between a client device and a server (col. 12, lines 59-64), wherein the request indicates a trusted certificate authority (TCA) that issues signed digital certificates [server certificate chain indicates the Certificate Authority; col. 3, lines 9-10 and col. 13, lines 20-25]
in response to receiving the request, determine that a local key store that is local to the server does not have a signed digital certificate issued by the TCA (col. 13, lines 23-25); 
in response to determining that the local key store does not have the signed digital certificate, obtain the signed digital certificate from the TCA (col. 15 lines 53-60); and 
return the signed digital certificate back to the client device as part of the handshake procedure to establish the secure session (col. 16, lines 35-40).

As per claims 3, 10, and 17, Das teaches he TCA is one of a plurality of TCAs indicated by the request (col. 13, lines 23-25).
As per claims 4, 11, and 18, Das teaches determining a distinguished name associated with the server from an existing certificate already stored in the local key store (col. 14, line 65-col. 15, line 5); generating a private key and a certificate signing request that includes the distinguished name (col. 16, line 19); and transmitting the certificate signing request to the TCA [teaches the created chain is signed by the CA so it must sent it to the TA for it to sign with its private key – “generate an interdicted certificate chain that includes the interdicted certificate, a certificate of a CA that signed the interdicted certificate”; col. 16, lines 17-20], the TCA being configured to automatically respond to the certificate signing request with the signed digital certificate (col. 16, lines 12-25).
As per claims 5, 12, and 19, Das teaches subsequent to obtaining the signed digital certificate: store the generated private key along with the signed digital certificate in the local key store (col. 16, lines 45-53), the stored signed digital certificate being usable for responding to subsequent requests from one or more client devices (col. 18, lines 23-30 and 50-55).
As per claims 6, 13, and 20, Das teaches the request is a first request, the client device is a first client device, the handshake procedure is a first handshake procedure, the secure session is a first secure session [Das teaches the certificates are cached for future requests so there are requests which identify cached certificates and proceeds as shown below], and the memory further includes instructions that are executable by the processor for causing the processor to: 
receive a second request from a second client device to initiate a second handshake procedure for establishing a second secure session with the server, the second request indicating the TCA [example of when a certificate is stored in 320]; 
in response to receiving the second request, determine that the signed digital certificate is stored in the local key store [col. 18, lines 23-25];
 in response to determining that the signed digital certificate is stored in the local key store, obtain the signed digital certificate from the local key store (col. 18, lines 29-31); and 
transmit the signed digital certificate back to the second client device as part of the second handshake procedure to establish the second secure session (col. 18, lines 43-45).
As per claims 7 and 14, Das teaches the processor and the memory are parts of the server (col. 11, lines 30-35).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of USP Application Publication 2017/0223054 to Wing et al., hereinafter Wing.

As per claim 2, 9, and 16, Das teaches the request is for initiating the handshake procedure (col. 4, lines 10-13).  Das does not explicitly teach the handshake procedure is a Transport Layer Security (TLS) handshake.  Das does mention that both TSL and SSL “are cryptographic protocols designed to provide communications security over a communication network. SSL and TLS may use asymmetric cryptography to authenticate devices associated with the secure communications and/or to negotiate a symmetric key associated with encrypting traffic between the devices” (Background).  Das uses SSL in the described embodiment and caching certificates at a proxy between the server and client.  Wing teaches a proxy between the server and client for caching certificates during TLS communications (0064).  Wing also states how similar TLS and SSL are (0004).  The claim is obvious because one of ordinary skill in the art can substitute known methods which do not produce unpredictable results.   Substituting one known protocol for another does not yield any unpredictable results and is well within the capabilities of one of ordinary skill in the art.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431